







SEPARATION AGREEMENT
This Separation Agreement (the “Agreement”) is made this 26th day of March, 2019
by and among Jason Boucher (“Boucher”), American Renal Management LLC, American
Renal Holdings Inc., American Renal Associates, LLC, and their operating
companies, affiliates, subsidiaries, representatives, shareholders, directors,
successors, and assigns (collectively referred to as the “Company”).
WHEREAS, Boucher is currently employed by the Company as Vice President, Chief
Financial Officer and Treasurer;
WHEREAS, Boucher and the Company are parties to an Employment Agreement dated as
of August 1, 2018 (the “Employment Agreement”) and a Vice Presidents, Regional
Directors, Directors & Officers Non-Solicitation, Non-Competition and
Confidentiality Agreement attached as Exhibit A thereto (the “NDA); and
WHEREAS, Boucher wishes to step down from his employment with the Company.
NOW, THEREFORE, in consideration of the mutual promises and covenants herein set
forth, Boucher and the Company covenant and agree as follows:
1.Resignation from Employment. Boucher will resign as an employee, as Vice
President, Chief Financial Officer and Treasurer and from all other offices and
positions he holds with the Company and its affiliates effective as of March 26,
2019 (the “Separation Date”). On or promptly following the Separation Date, the
Company shall pay Boucher all of his unpaid salary (including unused paid time
off) through and including the Separation Date, less all required withholding
taxes. Boucher shall also be entitled to the reimbursement of any business
expenses properly incurred prior to the Separation Date and supported in
accordance with the Company’s expense reimbursement policies.


2.Salary Continuation Payments. Contingent on Boucher’s execution of this
Agreement, and continued compliance with this Agreement and the NDA, the Company
will continue to pay Boucher salary continuation payments following the
Separation Date at a reduced rate of $200,000 per annum, corresponding to 50% of
his base salary rate as in effect immediately prior to the


1

--------------------------------------------------------------------------------





Separation Date, through the date that is six months following the Separation
Date, less all required withholding taxes (such payments, the “Salary
Continuation Payments” and such period, the “Salary Continuation Period”). The
Salary Continuation Payments shall be paid through a series of payments aligned
with the Company’s pay periods.


3.Health Insurance. Contingent on Boucher’s execution of this Agreement, and
continued compliance with this Agreement and the NDA, to the extent permissible
under the plans, Boucher shall be eligible to participate in the Company’s group
health plans at the Company’s expense (or, at the Company’s option, shall be
reimbursed for the cost of such coverage) until the earlier of (i) the end of
the Salary Continuation Period, or (ii) such time as he is eligible to be
covered by comparable benefits of a subsequent employer or otherwise (such as
Medicare) (the “Coverage Continuation Period”). Boucher shall cooperate with the
Company in complying with the requirements of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA) for his extended health insurance coverage.
Boucher agrees to notify the Company promptly if and when he begins employment
with another employer and if and when he becomes eligible to participate in any
health benefit plans, programs or arrangements.


4.Incentive Compensation. Boucher acknowledges and agrees that he will not be
entitled to receive any additional annual cash incentive compensation or other
bonus or incentive compensation amounts for his past or future services for the
Company, including, without limitation, with respect to the fiscal 2018 and 2019
years. Boucher further acknowledges that any equity or other incentive award
payments previously realized by Boucher will remain subject to potential
clawback and repayment following the Separation Date to the extent provided
under any existing applicable Company policy, Section 5.2 of the Employment
Agreement or applicable law.


5.Restricted Stock and Stock Options. Boucher agrees that all of his outstanding
equity awards (including, without limitation, his unvested shares of restricted
stock and any vested or unvested stock options under the American Renal
Associates Holdings, Inc. 2016 Omnibus Incentive Plan (the “2016 Plan”) and the
2010 American Renal Associates Holdings, Inc. Stock Incentive Plan (the “2010
Plan”)) will be forfeited to the Company as of the Separation Date without
payment of consideration.


6.Consultancy After the Separation Date. Following the Separation Date, Boucher
agrees to act as a consultant to the Company as reasonably requested by the
Company on an “as


2

--------------------------------------------------------------------------------





needed” basis. Boucher agrees to make himself available to perform such services
in person at the Company’s offices, off site, via email, or by telephone.
However, after the Separation Date, Boucher will no longer have a permanent
office at the Company and he will not report to the Company’s offices unless so
requested by Joseph Carlucci for the purposes of carrying out Boucher’s
consulting duties. Boucher’s duties during the Consultancy Period shall be
directed by Joseph Carlucci and shall include, but not be limited to, providing
assistance to the Company in transitioning his role to a successor (including,
without limitation, the Company’s Interim Chief Financial Officer), providing
assistance to the Company in transitioning his role to other employees, and
cooperating on matters related to Boucher’s employment. After the Separation
Date, Boucher shall not be an officer, employee, or agent of the Company, and he
agrees that he will not hold himself out as an employee, officer, or agent of
the Company, and he shall have no authority to bind the Company. Boucher’s
participation in any trade or other outside groups as a representative of the
Company shall end on the Separation Date and shall not extend during the period
he performs consulting services. The consideration set forth in this Agreement
shall be sufficient to compensate Boucher for his work as a consultant pursuant
to this paragraph 6 and, as such, he will not be entitled to additional pay. The
Company will reimburse Boucher for all reasonable and necessary out-of-pocket
expenses incurred by him in connection with his consulting services, provided
that such expense reimbursements are in accordance with the Company’s expense
reimbursement policy and are properly documented and accounted. Moreover, except
as set forth in this Agreement, Boucher’s benefits shall cease on the Separation
Date.


7.Covenant Not to Sue. This Agreement is intended by the parties to resolve, and
shall resolve, any and all claims which Boucher has or may have related to his
employment at the Company, from the beginning of time to the date he executes
this Agreement. Boucher covenants not to sue or bring any legal proceeding
against the Company related to the subject matter of the release contained in
paragraph 14 below, except as set forth in paragraph 16 below. Further, Boucher
agrees that he shall not be entitled to and waives and relinquishes any right to
any monetary or other relief from any federal or state agency, or other entity,
as a result of any charge or litigation brought against the Company, except as
set forth in paragraph 16 below.


8.Non-Disparagement. Boucher shall not make, repeat or publish any disparaging
or derogatory remarks concerning the Company, its business, its directors, its
officers, its management or its employees, or otherwise take any action which
might reasonably be expected to cause damage or harm to any of them. Nothing
contained herein shall limit Boucher’s responsibility to speak


3

--------------------------------------------------------------------------------





truthfully in the context of any investigation or legal proceeding, whether or
not under oath at the time of such statement, in accordance with paragraph 16
below. Nor shall anything in this paragraph 8 or generally in this Agreement
prohibit him or otherwise limit him from responding truthfully to disparaging
statements made about him by the Company, its directors, its officers, its
management or its employees.


9.Return of Documents and the Company Property. Boucher agrees that, on the
Separation Date, he will immediately return to the Company any and all cell
phones, keys, pass cards, documents, tapes, notes, computer files, equipment,
furniture and other materials (and all copies) in his possession which are the
property of the Company.


10.Confidential Information. “Confidential Information” as used herein means all
information acquired by Boucher from the Company, its employees, its suppliers,
its patients or customers, its agents or consultants, or others, during
Boucher’s relationship with the Company, that relates to the present or
potential businesses, products or services and operations or processes of the
Company, as well as any other information as may be designated by the Company as
confidential or that a reasonable person would understand from the circumstances
of the disclosure to be confidential, including but not limited to, the name or
address of any patient or customer of the Company or any physician or former
physician affiliated with or negotiating with the Company. For avoidance of all
doubt, Confidential Information shall not include information in the public
domain (other than due to Boucher’s breach of his obligations regarding
disclosure of such information). Boucher acknowledges and agrees that: (i) in
the course of employment by the Company, Boucher created, used or had access to
information and materials that concern the Company’s business; (ii) all
Confidential Information is the property of the Company; (iii) the use,
misappropriation, or disclosure of any Confidential Information would constitute
a breach of trust and could cause serious and irreparable injury to the Company;
and (iv) it is essential to the protection of the Company’s goodwill and
maintenance of the Company’s competitive position that all Confidential
Information be kept confidential. As a result, subject to paragraph 16 below,
Boucher agrees not to disclose any Confidential Information to others or to use
Confidential Information to Boucher’s own advantage or the advantage of others.


11.Non-Solicitation, Non-Competition, and Confidentiality. Boucher acknowledges
his obligations concerning non-solicitation, non-competition and
confidentiality. Specifically, he shall remain bound by and will continue to
abide by the non-solicitation, non-competition and


4

--------------------------------------------------------------------------------





confidentiality provisions pursuant to the NDA, and the Company’s obligation to
provide to Boucher the consideration set in this Agreement shall be contingent
on his compliance with the NDA (subject to the exceptions set forth in Article 8
of the Employment Agreement and paragraph 16 below). Notwithstanding the
foregoing, Boucher hereby agrees that the restrictions set forth in clauses (i),
(ii) and (iii) of Section 1.2 of the NDA related to solicitation, hiring or
other actions with respect to Company employees shall not be limited to actions
taken on behalf of or for the benefit of a competing dialysis facility/company
(i.e., any such referenced actions will be prohibited regardless of whether the
new employing or hiring entity is a competing dialysis facility/company).


12.Cooperation with Company. Boucher agrees to make himself available, upon
reasonable notice, to assist the Company in any investigations or litigations
that arise out of issues related to his employment. Nothing herein in any way
requires Boucher to testify untruthfully in any proceeding.


13.Assignment. This Agreement and the rights hereunder are personal to Boucher
and may not be transferred or assigned by Boucher at any time.


14.Release by Boucher. Boucher, for good and valuable consideration described
above, the sufficiency of which is hereby acknowledged, does hereby for himself
and his heirs, estates, executors, legatees, administrators, agents,
representatives, attorneys, insurers and assigns, fully, forever, irrevocably
and unconditionally, releases, remises and discharges C.P. Atlas Holding, Inc.,
American Renal Associates Holdings, Inc., American Renal Holdings Company, Inc.,
American Renal Associates, LLC, American Renal Holdings, Inc., American Renal
Management LLC, such entities’ shareholders, and any of their respective
affiliates, subsidiaries, parents, related or joint venture entities, and any of
their respective predecessors, successors, and assigns, and any of their
respective officers, directors, employees, agents, advisory entities,
representatives, attorneys, lenders, insurers and assigns, from any and all
manner of claims, charges, complaints, demands, actions, causes of action,
suits, rights, debts, dues, sums of money owed, costs, losses, accounts,
reckonings, covenants, contracts, controversies, agreements, promises, leases,
doings, omissions, damages, executions, obligations, liabilities and expenses
(including attorneys’ fees and costs), of every kind and nature whatsoever,
known or unknown, either at law or in equity, based upon, arising out of or in
connection with any circumstance, matter or state of fact up to the date of this
Agreement, including but not limited to, claims or rights related to the
Employment Agreement, the 2010 Plan or the 2016 Plan (or any award agreements
under such plans), under any federal, state, or local statutory and/or


5

--------------------------------------------------------------------------------





common law in any way regulating or affecting the employment relationship,
including but not limited to claims under Title VII of the Civil Rights Act of
1964, the Family and Medical Leave Act, the Americans with Disabilities Act, the
Equal Pay Act, the Rehabilitation Act of 1973, the Employee Retirement Income
Security Act, the Occupational Safety and Health Act, the Workers’ Adjustment
and Retraining Notification Act, the Massachusetts Wage Act (Mass. Gen. L. c.
149, section 148 et seq.), the Massachusetts overtime pay law (Mass. Gen. L. c.
151, section 1A, et seq.), and the Massachusetts anti-discrimination law (Mass.
Gen. L. c. 151B), each as amended. Nothing in this Agreement is intended to
constitute an unlawful release or waiver of Boucher’s rights under any laws.
Notwithstanding the foregoing, this release does not include and will not
preclude claims, actions, or rights arising after Boucher executes this
Agreement or under or to enforce the terms of this Agreement.


15.Representations and Recitals. Boucher represents that:


(a)The Company has advised him to consult with an attorney of his choosing
concerning the rights waived in this Agreement. He has carefully read and fully
understands this Agreement, and is voluntarily entering into this Agreement.


(b)He understands that the effect of the release contained in paragraph 14 is
that he gives up any claims he may have against the Company, including but not
limited to any other law and claim for unpaid wages under Massachusetts law,
except as set forth in paragraph 16.


(c)He understands that he is receiving compensation and benefits pursuant to
this Agreement that he would not otherwise be entitled to if he did not enter
into this Agreement.


(d)He enters into this Agreement and waives any such rights knowingly and
willingly, and in order to receive the consideration recited above.


16.Limitations.


(a)The Agreement does not preclude Boucher from filing a charge of
discrimination with, or participating in or cooperating with an investigation
by, the United States Equal Employment Opportunity Commission or the
Massachusetts Commission Against Discrimination, but Boucher will not be
entitled to, and expressly agrees to waive, any monetary or


6

--------------------------------------------------------------------------------





other relief on the basis of or in connection with such a charge or
investigation, including related court litigation.


(b)Nothing in this Agreement, or any other agreement between the parties,
prohibits or is intended in any manner to prohibit, Boucher from reporting a
possible violation of federal or other applicable law or regulation to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under
whistleblower provisions of federal law or regulation. This Agreement does not
limit Boucher’s right to receive an award (including a monetary reward) for
information provided to the SEC. Boucher does not need the prior authorization
of anyone at the Company to make any such reports or disclosures, and he is not
required to notify the Company that he has made such reports or disclosures.


(c)Nothing in this Agreement or any other agreement or policy of the Company is
intended to interfere with or restrain the immunity provided under 18 U.S.C.
§ 1833(b) for confidential disclosures of trade secrets to government officials,
or lawyers, solely for the purpose of reporting or investigating a suspected
violation of law; in a sealed filing in court or other proceeding; or in
connection with a lawsuit alleging retaliation for reporting a suspected
violation of law.


17.Other Obligations. This Agreement does not release the Company from any right
that Boucher has to indemnification by the Company and to directors and officers
liability insurance coverage under the Company’s Bylaws.


18.Entire Agreement. This Agreement constitutes the entire agreement among the
parties relating to Boucher’s employment and separation of employment with the
Company. This Agreement supersedes and cancels any and all previous contracts,
arrangements or undertakings, whether written or oral, with respect thereto,
except as set forth in this Agreement. For avoidance of doubt, the restrictive
covenants applicable to Boucher pursuant to the Employment Agreement and the NDA
shall each remain in full force and effect.


19.Arbitration. Any controversy or claim arising out of or relating to this
Agreement shall be resolved by binding confidential arbitration by a single
arbitrator who is licensed to practice law in a state in the United States, to
be held in Boston, Massachusetts, in accordance with the Employee Dispute
Resolution Rules of the American Arbitration Association (or its successor
rules). The


7

--------------------------------------------------------------------------------





arbitrator shall have the discretionary authority to award attorneys’ and
arbitrator’s reasonable fees and expenses and the costs of arbitration to the
prevailing party. Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. The arbitrator’s decision
shall be in writing and shall include findings of fact and a statement of the
law on which the decision is based.


20.Severability and Partial Invalidity. Each term, condition or provision of
this Agreement shall constitute an independent clause or provision severable
from the remainder of the terms, conditions or provisions. In the event any
provision hereof is determined to be contrary to, prohibited by or invalid under
applicable law or regulation, or otherwise deemed unenforceable for any reason
whatsoever, such provision shall be inapplicable and deemed omitted to the
extent so contrary, prohibited or invalid, but the remainder hereof shall remain
fully valid and binding and shall be given full force and effect so far as
possible.


21.Execution. This Agreement may be executed in one or more counterparts, each
of which when so executed shall be deemed to be an original, and all such
counterparts together shall constitute but one and the same instrument.


22.Governing Law. This Agreement shall in all respects be interpreted, enforced,
governed and construed by and under the laws of the Commonwealth of
Massachusetts, without giving effect to the principles of conflict of laws.


23.Attorneys’ Fees. Each party shall bear his or its own attorneys’ fees and
expenses.


[Remainder of page intentionally left blank]


8

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Boucher and the Company have caused this Agreement to be
executed on the date written above.
/s/ Jason Boucher    
JASON BOUCHER
AMERICAN RENAL MANAGEMENT LLC
By:
/s/ Joseph A. Carlucci    

Its: Chief Executive Officer




AMERICAN RENAL HOLDINGS INC.




By:
/s/ Joseph A. Carlucci    

Its: Chief Executive Officer




AMERICAN RENAL ASSOCIATES, LLC




By:
/s/ Joseph A. Carlucci    

Its: Chief Executive Officer






9